Case 1:19-cv-01627-YK Document 1 Filed 09/19/19 Page 1 of 7

KOLLER LAW LLC

David M. Koller, Esq. (90119)
Sarah R. Lavelle, Esq. (93383)
2043 Locust Street, Suite 1B

Philadelphia, PA 19103

T: (215) 545-8917

F: (215) 575-0826
davidk@kollerlawfirm.com

slavelle@kollerlawfirm.com

 

Counsel for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERROL GILKES

145 Weedon Court

West Chester, PA 19380
Plaintiff,

v.

US XPRESS, INC.
1069 Seibert Avenue
Shippensburg, PA 17257

4080 Jenkins Road
Chattanooga, TN 37421
Defendant.

Civil Action No.

Complaint and Jury Demand

 

CIVIL ACTION

Plaintiff, Errol Gilkes (hereinafter “Plaintiff’), by and through his attorney, Koller Law,

LLC, bring this civil matter against US Xpress, Inc. (hereinafter “Defendant’”), for violations of

the Age Discrimination in Employment Act (“ADEA”), and the Pennsylvania Human Relations

Act (“PHRA”). In support thereof, Plaintiff avers as follows:

THE PARTIES

1. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

2. Plaintiffis an adult individual residing at the above captioned address.

3. Upon information and belief, Defendant is a truckload carrier service with a location at 1069

 
Case 1:19-cv-01627-YK Document 1 Filed 09/19/19 Page 2 of 7

Seibert Avenue, Shippensburg, PA 17257 and a corporate headquarters located at 4080
Jenkins Road, Chattanooga, TN 37421,

4, At all times relevant hereto, Defendant employed managers, supervisors, agents, and
employees who Plaintiff alleges had the authority to make decisions concerning Plaintiif’s
employment. In making said decisions, these individuals engaged in the pattern and
practice of discriminatory treatment, which forms the basis of Plaintiff's allegations in the
instant Complaint.

5. At all times relevant hereto, Defendant employed managers, supervisors, agents, and
employees who acted directly or indirectly in the interest of the employer. In so acting,
these individuals engaged in the pattern and practice of discriminatory treatment, which
forms the basis of Plaintiff's allegations in the instant Complaint.

JURISDICTION AND VENUE

6. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

7, The Court may properly maintain “personal jurisdiction over Defendant because the
Defendant’s contacts with this state and this judicial district are sufficient for the exercise
of jurisdiction and comply with traditional notions of fair play and substantial justice, thus
satisfying the standard set forth by the United States Supreme Court in International Shoe
Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

&. The Court may exercise original subject-matter jurisdiction over the instant action pursuant
to 28 U.S.C, §§ 1331 and 1343(a}(4) because it arises under the laws of the United States
and seeks redress for violations of federal law.

9. The Court may also maintain supplemental jurisdiction over state law claims set forth herein

pursuant to 28 U.S.C. § 1367(a) and Rule 18(a) of the Federal Rules of Civil Procedure

 
10.

ll.

12.

13.

14.

15.

16.

17.

18.

19,

Case 1:19-cv-01627-YK Document 1 Filed 09/19/19 Page 3 of 7

because they are sufficiently related to one or more claims within the Court’s original
jurisdiction that they form part of the same case or controversy.
Venue is properly laid in the Middle District of Pennsylvania pursuant to 28 U.S.C. §§
1391(b)(1) and 1391(b)(2) because the Defendant is located in this judicial district and
because all of the acts and/or omissions giving rise to the claims set forth herein occurred
in this judictal district.

EXHAUSTION OF ADMINISTRATIVE REMEDIES
Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.
Plaintiff exhausted his administrative remedies under the ADEA.
Plaintiff timely filed a Complaint of Discrimination (“Complaint”) with the U.S. Equal
Employment Opportunity Commission (“EEOC”) alleging age discrimination against
Defendant.
The Complaint was assigned the Charge Number 530-2019-04344 and was dual filed with
the Pennsylvania Human Relations Commission.
The EEOC issued Plaintiff a Dismissal and Notice of Rights (“Right to Sue’) relative to
the Charge and that Notice is dated June 19, 2019. Plaintiff received the notice by mail.
Prior to the filing of this action, Plaintiff notified the EEOC of his intent to proceed with a
lawsuit in federal court.
Plaintiff files the instant Complaint within ninety (90) days of his receipt of his Right to
Sue in this matter.
Plaintiff has exhausted his administrative remedies as to the allegations of this Complaint.

MATERIAL FACTS

Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

 
20.
21.
22.

23.

24.

25,

26.

27.

28.

29,

30.

31.

32.

33.

34,

Case 1:19-cv-01627-YK Document 1 Filed 09/19/19 Page 4 of 7

Plaintiff was born on January 21, 1956.

On September 15, 1998, Defendant hired Plaintiff as a Truck Driver.

Plaintiff was well qualified for his position and performed well.

On February 14, 2019, Plaintiff was involved in an automobile accident while he was
driving for Defendant.

No one was injured in the accident,

The responding Police Officer issued both Plaintiff and the other driver involved in the
automobile accident a citation.

However, Plaintiff's driving conduct did not warrant a citation.

Plaintiff then proceeded to call Defendant’s Safety Department and reported the
automobile accident and the citation he received as per Defendant’s policy and procedures.
The Safety Department Representative informed Plaintiff that he was suspended and
instructed him to take a bus home.

Plaintiff followed the Safety Department Representative’s instructions.

On February 19, 2019, Alex Holland, Manager, and Misty LNU, Manager, called Plaintiff
and informed him that he was terminated due to the automobile accident he was involved
in and the citation that he received.

At the time of his termination, Plaintiff had been employed by Defendant for over twenty
(20) years.

The February 2019 accident was Plaintiff's first accident while driving for Defendant over
twenty (20) years of employment.

Plaintiff had never received any previous disciplines before his termination.

At the time of his termination, Plaintiff was sixty-three (63) years old.

 
35,

36.

37.

38.

39,

40.

41.

42.

43.

44,

Case 1:19-cv-01627-YK Document 1 Filed 09/19/19 Page 5 of 7

Upon information and belief, younger Truck Drivers were not terminated due to a single
accident or for receiving one citation.

The citation Plaintiff was issued for the February 2019 accident was subsequently
dismissed by court.

It is Plaintiff's position that Defendant discriminated against Plaintiff due to his age and

terminated him due to his age in violation of the Age Discrimination in Employment Act

 

(“ADEA”).
COUNT I - AGE DISCRIMINATION
AGE DISCRIMINATION IN EMPLOYMENT ACT
Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

Plaintiff was born on January 21, 1956.

Plaintiff was qualified to perform the job.

Defendant terminated Plaintiffs employment.

Defendant treated younger employees more favorably than Plaintiff.

Defendant has no legitimate non-discriminatory reason for its actions.

As a result of Defendant’s unlawful disability discrimination, Plaintiff has suffered
damages as set forth herein.

WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of this

Complaint, infra.

45.

46.

COUNT I - AGE DISCRIMINATION
PENNSYLVANIA HUMAN RELATIONS ACT

Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

Plaintiff was born on January 21, 1956.

47, Plaintiff was qualified to perform the job.

 
Case 1:19-cv-01627-YK Document 1 Filed 09/19/19 Page 6 of 7

48. Defendant terminated Plaintiff's employment.

49. Defendant treated younger employees more favorably than Plaintiff.

50. Defendant has no legitimate non-discriminatory reason for its actions.

51. As a result of Defendant’s unlawful disability discrimination, Plaintiff has suffered

damages as set forth herein.

- WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of this

Complaint, infra.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Errol Gilkes, requests that the Court grant him the following

relief against Defendant:

(a)
(b)
(c)
(a)
(e)
(f)
(2)
(h)

G)

Compensatory damages;

Punitive damages;

Liquidated damages;

Emotional pain and suffering;

Reasonable attorneys’ fees;

Recoverable costs;

Pre and post judgment interest;

An allowance to compensate for negative tax consequences;

A permanent injunction enjoining Defendant, its directors, officers, employees,
agents, successors, heirs and assigns, and all persons in active concert or
patticipation with it, from engaging in, ratifying, or refusing to correct, employment
practices which discriminate in violation of the ADEA and the PHRA.

Order Defendant to institute and implement, and for its employees, to attend and/or

otherwise participate in, training programs, policies, practices and programs which
provide equal employment opportunities;

 
Case 1:19-cv-01627-YK Document 1 Filed 09/19/19 Page 7 of 7

(k) Order Defendant to remove and expunge, or to cause to be removed and expunged,
all negative, discriminatory, and/or defamatory memoranda and documentation
from Plaintiff's record of employment, including, but not limited, the pre-textual
reasons cited for its adverse actions, disciplines, and termination; and

(1) Awarding extraordinary, equitable and/or injunctive relief as permitted by law,
equity and the federal statutory provisions sued hereunder, pursuant to Rules 64 and
65 of the Federal Rules of Civil Procedure.

JURY TRIAL DEMAND

Demand is hereby made for a trial by jury as to all issues.

CERTIFICATION

[hereby certify that to the best of my knowledge and belief the above matter in controversy

is not the subject of any other action pending in any court or of a pending arbitration proceeding,

nor at the present time is any other action or arbitration proceeding contemplated.

Date: September 19, 2019

RESPECTFULLY SUBMITTED,

KOLLER LAW, LLC

By: Devel ft ( Kotha
David M. Koller, Esquire =e
Sarah R. Lavelle, Esquire

2043 Locust Street, Suite 1B
Philadelphia, PA 19103

215-545-8917
davidk@kollerlawfirm.com
slavelle@kollerlawfirm.com

Counsel for Plaintiff

 

 
